WOOD, J.
The undertaking of the bail is that the amount of "the judgment may be made of him, if the debtor fails to pay when the time expires, to which the execution is stayed; 29 O. L. 191, 2. “The law provides for the rendition of judgment against the bail for what is due, at the return of the scire facias against him, unless he ■shoio good cause to the contrary, 29 O. L. 192. The real question before us is, whether the death of the judgment debtor and the pos-session of assets by his administrators, is such good cause. The money is not realized by the creditor, the time has expired, and the bail stipulated on that condition to pay the debt. Good cause, in ■our opinion, is a compliance with the condition of the recognizance, *458or some act of the party after its acknowledgment, discharging it» obligation. The plea shows neither. Suppose the plea had been that the debtor had property, &c., would that discharge the bail?' It would not; for the law gives the bail an execution upon the-judgment, to secure that, if he pay the money.
The judgment is affirmed, with costs.